DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks filed on 10/19/2021.
As per instant Amendment, claims 1 and 15 have been amended; Claims 1, 14 and 15 are independent claims.  Claims 1-15 have been examined and are pending. This Action is made FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner withdraws 112 rejection, claim Interpretation to claims 1-15 as applicant amends the claims. 
Examiner withdraws 101 rejection to claim 15 as applicant amends claim 15.
Applicant’s arguments, see Applicant’s Arguments /Remarks filed on 10/19/2021, with respect to the rejection(s) of claims 1- 15 under 35 U.S.C. 102(a) (1) as being anticipated by Suwald et al. (hereinafter Suwald), Pub. No.: US 2015/0121499 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Suwald et al. (hereinafter Suwald), Pub. No.: US 2015/0121499 in view of Kozlay, Pub. No.: US 2011/0221566.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suwald et al. (hereinafter Suwald), Pub. No.: US 2015/0121499 in view of Kozlay, Pub. No.: US 2011/0221566.

Referring to claim 1, Suwald teaches an authentication token comprising: 
a communication unit configured to perform contactless communication between the token and an external device (para. 0025 and fig. 1, The mobile device 100 is arranged to interact with the smart card 102 via short-range RF communication); 
an energy storage unit configured to store storing electrical-energy (para. 0008, determines an amount of available power); and 
10a processing unit configured to processing the biometric sample captured by the biometric capturing unit (para. 0030 and fig. 2; unit 200 processes the authentication request); 
wherein the token further comprises a synchronization unit configured to: determine a communication status of the communication unit (para. 0030 and fig. 
2, unit 200 receives an authentication command); 
determine a power supply capability of the energy storage unit (para. 0030, fig. 2, unit 202 determines an amount of available power); and  
15adjust a processing speed of the processing unit in dependence on said communication status and said power supply capability (para. 0030 and fig. 2, the microcontroller unit 202 wakes up upon receiving the authentication request and subsequently determines an amount of available power; the microcontroller unit 202 processes the authentication request only if the amount of available power exceeds a threshold).

Suwald does not explicitly disclose a biometric capturing unit configured to capture at least one biometric sample, the biometric sample including at least one biometric feature representing an individual's identity, wherein the at least one biometric feature comprises a physical characteristic unique to the individual.

However, in an analogous art, Kozlay teaches a biometric capturing unit configured to capture at least one biometric sample, the biometric sample including at least one biometric feature representing an individual's identity, wherein the at least one biometric feature comprises a physical characteristic unique to the individual (paras. 0053-0056 and figs. 1-2; user places one or more finger(s) on fingerprint sensor 104 and a graphic image of the fingerprint is captured).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Suwald with the method and system of Kozlay, wherein a biometric capturing unit configured to capture at least one biometric sample, the biometric sample including at least one biometric feature representing an individual's identity, wherein the at least one biometric feature comprises a physical characteristic unique to the individual to provide users with a means for wireless devices and wireless user-authenticating devices, more particularly, authenticating devices with highly directional signals and highly directional signal output lobes (footprints) for optimizing wireless message transmission in the direction of intended receivers only (Kozlay: para. 0002).

Referring to claim 2, Suwald and Kozlay teach the token of claim 1. Koslay further teaches wherein the synchronization unit is further configured to adjust an operating speed of the biometric capture unit in dependence on said communication status and said power supply capability (Koslay: paras. 0053-0056 and figs. 1-2).

Referring to claim 3, Suwald and Kozlay teach the token of claim 1. Suwald further teaches wherein the synchronization unit is further configured to halt the processing by the processing unit if the communication status indicates that no communication takes place or that the communication is unstable (Suwald: para. 0030; receiving an authentication command).

Referring to claim 4, Suwald and Kozlay teach the token of claim 3. Kozlay further teaches wherein halting the processing by the processing unit causes an overflow of a buffer of the biometric capturing unit, such that the operation by the biometric capturing unit is halted (Koslay: paras. 0053-0056 and figs. 1-2).

Referring to claim 5, Suwald and Kozlay teach the token of claim 1. Suwald further teaches wherein the synchronization unit is further configured to reduce the processing speed of the processing unit if the power supply capability falls below a predefined, first threshold (Suwald: para. 0030 and fig. 2; processes the authentication request only if the amount of available power exceeds a threshold).

Referring to claim 6, Suwald and Kozlay teach the token of claim 1. Suwald further teaches wherein the synchronization unit is further configured to increase the processing speed of the processing unit if the power supply capability rises above a predefined, second threshold (Suwald: para. 0030 and fig. 2; processes the authentication request only if the amount of available power exceeds a threshold).

Referring to claim 7, Suwald and Kozlay teach the token of claim 1. Suwald further teaches wherein the communication status may be indicative of a wait time extension, WTX, event, and wherein the synchronization unit is further configured to halt the processing by the processing unit if the communication status indicates a WTX event (Suwald: paras. 0030-0032 and fig. 2).

Referring to claim 8, Suwald and Kozlay teach the token of claim 1. Suwald further teaches wherein the synchronization unit is a functional unit that is distributed over the processing unit, the biometric capturing unit, and a secure element of the token (Suwald: paras. 0014, 0030 and fig. 2).

Referring to claim 9, Suwald and Kozlay teach the token of claim 8. Suwald further teaches wherein the secure element is configured to monitor the communication status (Suwald: para. 0030 and fig. 2).

Referring to claim 10, Suwald and Kozlay teach the token of claim 8. Suwald further teaches wherein the secure element is configured to transmit wait time extension, WTX, messages to an external host (Suwald: paras. 0030-0032 and fig. 2).

Referring to claim 11, Suwald and Kozlay teach the token of claim 1. Suwald further teaches wherein the communication status is indicative of a power dropout condition (Suwald: paras. 0030-0032 and fig. 2).

Referring to claim 12, Suwald and Kozlay teach the token of claim 1. Suwald further teaches wherein the processing unit is a microcontroller (Suwald: para. 0030 and fig. 2, unit 202).

Referring to claim 13, Suwald and Kozlay teach the token of claim 1. Suwald further teaches being a wearable device, an internet-of-things device, or a smart card (Suwald: fig. 1, unit 102).

Referring to claim 14, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 15, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        12/07/2021